DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oates (WO 2006/037184 A1).
Regarding claims 1 and 14, Oates discloses a system for detecting sleep apnea, comprising: a PPG sensor (eg. Para. 50) for generating a single-wavelength PPG signal for use in detecting sleep apnea; and a processor (eg. processor 20, Fig. 1, Para. 50), which is adapted to: provide an estimate of respiratory effort from the PPG signal and thereby derive a respiratory effort signal (eg. Para. 51); extract characteristic features from the respiratory effort signal (eg. Para. 51); and detect sleep disordered breathing events from the extracted characteristic features and thereby distinguish between sleep disordered breathing events and normal breathing during sleep (eg. Para. 51).
Regarding claims 2 and 15, Oates discloses the processor is adapted to identify epoch periods during which sleep disordered breathing events are detected (eg. Para. 51).
Regarding claim 3, Oates discloses the processor is adapted to provide an estimate of respiratory effort by one or more of: determining the amplitude of pulses in the PPG signal; determining the distance between PPG pulses; and determining the envelope of the peaks of the PPG pulses (eg. Para. 51, Fig. 1-2).
Regarding claim 4, Oates discloses the processor is adapted to extract characteristic features by determining the signal power at the respiration frequency. (eg. Para. 43)
Regarding claim 5, Oates discloses the processor is further adapted to 25extract cardiac features from the PPG signal (eg. Para. 49).
Regarding claim 6, Oates discloses the processor is adapted to extract cardiac features by one or more of: determining the average heart beat interval; 2020PF00094 2317.12.2020 determining a standard deviation of a heart beat interval; determining a range of the heart beat interval; and determining the nth percentile of the heart beat interval (eg. Para. 69).
Regarding claim 7, Oates discloses the processor is adapted to extract cardiac features by performing power spectral density analysis (eg. Para. 43).
Regarding claim 8, Oates discloses the processor is further adapted to extract cardiorespiratory coupling features from the PPG signal (eg. Para. 39).
Regarding claim 9, Oates discloses the processor is further adapted to derive sleep stages from heart rate variability information derived from the PPG signal (eg. Para. 42 and 49).
Regarding claim 11, Oates discloses the processor is further adapted to 15derive an estimated apnea-hypopnea index value based on a total sleep time obtained from the sleep stages and identified epoch periods during which sleep disordered breathing events are detected (eg. Para. 51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oates (WO 2006/037184 A1) in view of Khandoker (“Investigating Relative Respiratory Effort Signals During Mixed Sleep Apnea Using Photoplethysmogram”, 2013).
Regarding claim 10, Oates discloses the invention of claim 9, but does not disclose the processor is further adapted to 15derive an estimated apnea-hypopnea index value based on a total sleep time obtained from the sleep stages and identified epoch periods during which sleep disordered breathing events are detected.
Khandoker teaches a sleep disordered event scoring system using peak to peak amplitude of respiratory inductive plethysmography signals (eg. Pg. 2230, “Scoring Method”).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Oates with a scoring system of events as taught by Khandoker to allow for accurate identification of respiratory events by setting defined parameter changes to help with classification (eg. Khandoker, Pg. 2230).
Regarding claim 12, the combined invention of Oates and Khandoker discloses an accelerometer for measuring body movements, wherein the processor is adapted to detect sleep disordered breathing events additionally taking account of body movements (eg. Page. 2230, “Subjects and Sleep Studies”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oates (WO 2006/037184 A1) in view of (Jayawardhana, “Enhanced Detection of Sleep Apnoea Using Heart-Rate, Respiration Effort, and Oxygen Saturation Dervied from a Photoplethysmography Sensor”).
Regarding claim 13, Oates discloses the invention of claim 1, but does not disclose the processor is adapted to extract features by using a trained neural network.
Jayawardhana teaches a method of identifying sleep apnea by using PPG signals using a supervised learning LDA classifier to determine sleep apnea (eg. Page 123-124, “Classification”).
It would have been obvious to combine the invention of Oates with the machine learning classifier as taught by Jayawardhana to improve the sensitivity, specificity, accuracy, and the Kappa performance of the classification of sleep apnea (eg. Jayawardhana, Pg. 123-124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792